Citation Nr: 1527887	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  11-20 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a cervical spine disability (claimed as residuals of a neck injury).

6.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran has active service from March 1978 to June 1978, with additional service in the United States Army National Guard.

This case comes to the Board of Veterans' Appeals (Board) on appeal from certain ratings decisions:  a rating decision dated October 2008 by the St. Louis, Missouri Regional Office (RO) which denied service connection for right and left knee disabilities; a rating decision dated June 2009 by the Houston, Texas RO which denied service connection for cervical spine and low back disabilities; and a rating decision dated March 2010 by the Houston, Texas RO which denied service connection for bilateral hearing loss and tinnitus disabilities.

The Veteran has submitted written requests to withdraw his prior hearing request.  The Board deems the hearing request properly withdrawn.  See 38 C.F.R. § 20.704(d).

The Board notes there is an outstanding Motion to Advance on the Docket (AOD) pending, dated June 2015.  In support of his motion, the Veteran a request for advancement on the Board's docket in June 2015 with supporting documentation noting that his home is being foreclosed upon.  In light of this documentation demonstrating financial struggle, the undersigned Veterans Law Judge grants the motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7017(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2014).

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefits Management System paperless claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay a remand will cause the Veteran, but to decide this case based on the current evidence of record would be unfairly prejudicial to him.

Bilateral Hearing Loss

The Veteran first appeared for a VA examination in regard to his claimed hearing loss in February 2010.  The examiner found that "an opinion cannot be given at this time due to the fact that valid hearing thresholds could not be obtained because Veteran would not or could not respond consistently to speech or puretone stimuli."  

The examiner then appeared for a VA audio examination in March 2011.  The examiner remarked: "Unable to obtain reliable results.  SRT and PTA do not agree (SRT=25 dB HL, PTA=65 dB HL both ears).  Responses in the right and left
ear to word recognition were atypically slow and frequently content-associated
with the stimulus word, and thus not reliable.  Test reliability was poor, and patient exhibited behaviors consistent with non-organic overlay."

The Board finds further examination necessary.  If the VA examiner again finds it speculative to opine whether the Veteran suffers from hearing loss as related to service, the examiner is to opine whether further audio testing of the Veteran would enable an opinion without resorting to speculation.  

Further, the Board requests that the examiner clarify the March 2011 finding that "patient exhibited behaviors consistent with non-organic overlay," and explain the significance, if any, of "non-organic overlay" to the inquiry of whether it is more likely than not that the Veteran suffers from current hearing loss that is etiologically related to service.  

Further, the evidence of record further consists of an Evaluation Report by the New Sound Hearing Aid Center dated December 2009.  The private audiologist stated that "the Veteran reported being exposed to small weapons, artillery fire, and grenade explosions while in service.  [The Veteran] has noticed hearing loss and recurrent bilateral tinnitus since he was discharged."  Further, "It is as least as likely as not that his hearing loss and tinnitus are related to his exposure to excessive noise in the military service."  

The Board requires a new VA examination as well to discuss this December 2009 positive opinion in light of the February 2010 and March 2011 negative nexus opinions as to hearing loss.  The December 2009 report further mentioned the Veteran's possible use of hearing aids, which the Veteran has also discussed in other statements of record, and the examiner should discuss this fact in relaying his or her opinion as to whether current hearing loss exists.

Tinnitus

The Veteran appeared first for a VA examination as to his claimed tinnitus in February 2010.  The examiner noted that the Veteran reported a history of military noise exposure including gunfire and grenades.  In civilian life, he was exposed to truck/vehicle noise for 20 years.  The Veteran reported currently suffering from tinnitus, but stated the tinnitus began within the past five years.  The VA examiner opined the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure, as the STRs revealed no complaint of tinnitus in service, and the Veteran reported the onset of tinnitus to be within the past five years, which would be over 30 years after separation from service.

A second VA examiner/audiologist examined the Veteran in March 2011.  The audiologist first stated that "hearing loss and tinnitus" cannot be resolved without resorting to mere speculation, as diagnostic testing was unable to obtain reliable results.  The examiner further stated that "tinnitus is not clinically present and therefore not caused by or a result of acoustic trauma in service... Veteran's report of infrequent, brief tinnitus is not considered clinically significant and is normal."  
The Board requires a new VA examination to clarify the March 2011 opinion, which appears to be contradictory, as it initially states an opinion would be speculative, but then provides a negative nexus opinion as to tinnitus.

Further, the evidence of record consists of an Evaluation Report by the New Sound Hearing Aid Center dated December 2009.  The private audiologist stated that "the Veteran reported being exposed to small weapons, artillery fire, and grenade explosions while in service.  [The Veteran] has noticed hearing loss and recurrent bilateral tinnitus since he was discharged."  Further, "It is as least as likely as not that his hearing loss and tinnitus are related to his exposure to excessive noise in the military service."  The Board requires a new VA examination as well to discuss this December 2009 positive opinion in light of the February 2010 and March 2011 negative nexus opinions as to tinnitus.

Bilateral Knee Disabilities

In support of his claim, the Veteran submitted a letter from Dr. J.M.E. of the McAllen, Texas VA Outpatient Clinic dated May 2012, which states, "This letter serves to respectfully inform you that [the Veteran] is currently under my care and is requesting this letter of support for claim for bilateral knee and neck injuries.  It is my opinion as this Veteran's physician that it is as likely as not that [the Veteran's] current Bilateral Knee conditions and neck injuries had onset while he was serving in the military under his MOS as an Infantryman."  The letter does not indicate that Dr. J.M.E. had access to or reviewed the Veteran's claims file in rendering her opinion, nor did Dr. J.M.E. provide a rationale for her opinion.

The Board finds a remand necessary to schedule the Veteran for a VA examination in regard to his bilateral knee disabilities.  The Veteran should be advised of 38 C.F.R. § 3.655, which states that:  "When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record."  A possible consequence of failing to appear for a scheduled VA examination is that the claim will be denied.

If the Veteran fails to appear for the scheduled VA examination for the bilateral knees, the VA examiner is requested to review the claims file, including Dr. J.M.E.'s May 2012 letter, and to the extent possible, provide an opinion as to whether it is more likely than not that the Veteran's claimed left and right knee disabilities are etiologically related to his service.

Further, by a July 2011 Decision Review Officer report and other submitted statements, the Veteran reported that he was injured while in basic training.  In part, he reported injuring his bilateral knees.  The Board finds a remand necessary as well to conduct a thorough search for any outstanding records from the Veteran's active service and participation in the reserves.  

Cervical Spine Disability (Claimed as Neck Injury Residuals)

In support of his claim, the Veteran submitted a letter from Dr. J.M.E. of the McAllen, Texas VA Outpatient Clinic dated May 2012, which states, "This letter serves to respectfully inform you that [the Veteran] is currently under my care and is requesting this letter of support for claim for bilateral knee and neck injuries.  It is my opinion as this Veteran's physician that it is as likely as not that [the Veteran's] current Bilateral Knee conditions and neck injuries had onset while he was serving in the military under his MOS as an Infantry man."  The letter does not indicate that Dr. J.M.E. had access to or reviewed the Veteran's claims file in rendering her opinion, nor did Dr. J.M.E. provide a rationale for her opinion.

The Board finds a remand necessary to schedule the Veteran for a VA examination in regard to his cervical spine condition.  The Veteran should be advised of 38 C.F.R. § 3.655, which states that:  "When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record."  A possible consequence of failing to appear for a scheduled VA examination is that the claim will be denied.

If the Veteran fails to appear for the scheduled VA examination for the cervical spine, the VA examiner is requested to review the claims file, including Dr. J.M.E.'s May 2012 letter, and to the extent possible, provide an opinion as to whether it is more likely than not that the Veteran's claimed cervical spine disability is etiologically related to his service.

Low Back Disability

In a July 2011 Decision Review Officer report, the Veteran reported that he was injured while in basic training for the National Guard.  In part, he reported injuring his low back.  He stated he was treated for Fort Leonard Wood for this injury and placed on light duty for the remaining period of basic training.  He did not receive treatment until 2008 at the San Antonio VA.  Available, service personnel and treatment records do not reflect this injury.

The Board finds a VA examination in regard to the Veteran's claimed low back disability necessary in light of the Veteran's statements of record.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Hearing Loss and Tinnitus.  The Veteran should be afforded a VA audiological evaluation by an examiner with sufficient expertise to determine the nature and etiology of the Veteran's claimed bilateral hearing loss and tinnitus.

The claims file and any pertinent evidence in Virtual VA should be made available to and reviewed by the examiner, a history should be elicited from the Veteran, and needed audiological studies should be performed, including dictating objective testing (Maryland CNC and pure tone threshold testing).


Then, the examiner should offer an opinion as to:

(a)  whether and to what extent the Veteran suffers from a bilateral hearing loss disability which was incurred in, aggravated by, or otherwise more likely than not (greater than 50 percent probability) etiologically related to the Veteran's active service and/or participation in the reserves.

(b)  whether and to what extent the Veteran suffers from a tinnitus disability which was incurred in, aggravated by, or otherwise more likely than not (greater than 50 percent probability) etiologically related to the Veteran's active service and/or participation in the reserves.

(c)  Particular attention is directed to the February 2010 and March 2011 VA examinations of record.  If the VA examiner again finds it speculative to opine whether the Veteran suffers from hearing loss and/or tinnitus as related to service, the examiner is to opine whether further audio testing of the Veteran would enable an opinion without resorting to speculation.  

(d)  Further, the Board requests that the examiner clarify the March 2011 finding that "patient exhibited behaviors consistent with non-organic overlay," and explain the significance, if any, of "non-organic overlay" to the inquiry of whether it is more likely than not that the Veteran suffers from current hearing loss that is etiologically related to service.

(e)  In regard to the Veteran's tinnitus claim, the examiner is to clarify the March 2011 examiner's opinion.  The March 2011 audiologist first stated that "hearing loss and tinnitus" cannot be resolved without resorting to mere speculation, as diagnostic testing was unable to obtain reliable results.  The examiner further stated that "tinnitus is not clinically present and therefore not caused by or a result of acoustic trauma in service... Veteran's report of infrequent, brief tinnitus is not considered clinically significant and is normal."  The March 2011 opinion initially states an opinion would be speculative, but then provides a negative nexus opinion.

(f)  Finally, the examiner should discuss in light of the other evidence of record, including the February 2010 and March 2011 VA examinations, the December 2009 Evaluation Report by the New Sound Hearing Aid Center, in which the private audiologist stated that "the Veteran reported being exposed to small weapons, artillery fire, and grenade explosions while in service.  [The Veteran] has noticed hearing loss and recurrent bilateral tinnitus since he was discharged."  Further, "It is as least as likely as not that his hearing loss and tinnitus are related to his exposure to excessive noise in the military service."  

The December 2009 report also discusses the Veteran's possible use of hearing aids, which the Veteran has also mentioned in his statements.  The VA examiner should discuss this fact as it relates to the question of a current hearing loss disability.

The examiner should provide a complete rationale for any opinion provided.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3.  Bilateral Knees.  Schedule the Veteran for a VA examination conducted by a medical provider skilled in the diagnosis and treatment of knee disability.

After reviewing the file including the entirety of this remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to:

(a)  If the Veteran suffers from a current left knee disability.  Please detail all diagnoses as to the Veteran's left knee.

(b)  If the Veteran suffers from a current right knee disability.  Please detail all diagnoses as to the Veteran's right knee.

(c) whether it is at least as likely as not that the Veteran's bilateral knee conditions, as found in inquiries (a) and (b) above, were incurred in, aggravated by or otherwise etiologically related to the Veteran's active service, or resulted from disease or injury incurred, or aggravated, during the Veteran's participation in the reserves.

Particular consideration of Dr. J.M.E.'s May 2012 letter, stating, "It is my opinion as this Veteran's physician that it is as likely as not that [the Veteran's] current Bilateral Knee conditions and neck injuries had onset while he was serving in the military under his MOS as an Infantryman," is requested.
	
If the Veteran fails to appear for the scheduled VA examination for the bilateral knees, the VA examiner is requested to review the claims file, including Dr. J.M.E.'s May 2012 letter, and to the extent possible, provide the opinions requested above in inquiries (a), (b), and (c).

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  The Veteran should be advised of 38 C.F.R. § 3.655, which states that:  "When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record."  A possible consequence of failing to appear for a scheduled VA examination is that the claim will be denied.

The examiner should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

4.  Cervical Spine Disability.  Schedule the Veteran for a VA examination conducted by a medical provider skilled in the diagnosis and treatment of cervical spine and/or neck disability.

After reviewing the file including the entirety of this remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to:

(a)  If the Veteran suffers from a current cervical spine disability.  Please detail all diagnoses as to the Veteran's cervical spine and/or neck.

(b)  whether it is at least as likely as not that the Veteran's cervical spine condition, as found in inquiry (a) above, was incurred in, aggravated by or otherwise etiologically related to the Veteran's active service, or resulted from disease or injury incurred, or aggravated, during the Veteran's participation in the reserves.

Particular consideration of Dr. J.M.E.'s May 2012 letter, stating, "It is my opinion as this Veteran's physician that it is as likely as not that [the Veteran's] current Bilateral Knee conditions and neck injuries had onset while he was serving in the military under his MOS as an Infantryman," is requested.
	
If the Veteran fails to appear for the scheduled VA examination for the cervical spine, the VA examiner is requested to review the claims file, including Dr. J.M.E.'s May 2012 letter, and to the extent possible, respond to inquiries (a) and (b) above.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  The Veteran should be advised of 38 C.F.R. § 3.655, which states that:  "When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record."  A possible consequence of failing to appear for a scheduled VA examination is that the claim will be denied.

The examiner should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

5.  Low Back Disability.  Schedule the Veteran for a VA examination conducted by a medical provider skilled in the diagnosis and treatment of low back disability.

After reviewing the file including the entirety of this remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to:

(a)  If the Veteran suffers from a current low back disability.  Please detail all diagnoses as to the Veteran's low back.

(b)  whether it is at least as likely as not that the Veteran's low back condition, as found in inquiry (a) above, was incurred in, aggravated by or otherwise etiologically related to the Veteran's active service, or resulted from disease or injury incurred, or aggravated, during the Veteran's participation in the reserves.

The examiner should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

6.  Then, after completing any additional development needed, the AOJ should readjudicate the issues of service connection for hearing loss, tinnitus, bilateral knee, cervical spine, and low back disabilities remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




